— In an action for a divorce and ancillary relief, the plaintiff wife appeals from an order of the Supreme Court, Queens County (Glass, J.), dated August 18, 1986, which denied her application pursuant to Domestic Relations Law § 244 for entry of a money judgment for arrears of temporary alimony and child support due pursuant to an order of the same court (Durante, J.), dated January 23, 1975.
Ordered that the order is affirmed, with costs.
The instant action was marked "off” the Trial Calendar in October 1975 and was deemed abandoned and automatically dismissed in October 1976 (CPLR 3404). Having abandoned the action, the plaintiff lost the right to enforce the award of temporary alimony and child support issued in January 1975 (see, Carbulon v Carbulon, 293 NY 375; cf., Siddiqui v Siddiqui, 118 AD2d 846). Niehoff, J. P., Weinstein, Eiber and Harwood, JJ., concur.